Case 3:17-cv-00101-RDM Document 348 Filed 09/03/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CONSUMER FINANCIAL
PROTECTION BUREAU,

Plaintiff

3:17-CV-101
v. : (Judge Mariani)

NAVIENT CORPORATION, et al.,

Defendants.

SPECIAL MASTER ORDER #44

Now, this 3rd day of September, 2019, IT IS HEREBY ORDERED THAT:

1. The conference call scheduled for Friday, September 6, 20149 at 11:00 a.m.,
has been re-scheduled to Tuesday, September 10, 2019 at 11:00 a.m.

2. Unless otherwise ordered, the call shall be placed to 970-207-5734.

2e

?

> s/ Thomas !. Vanaskie
THOMAS I. VANASKIE
SPECIAL MASTER

 

 

 
